PER CURIAM:
This claim was submitted for determination based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $1,243.25 for medical care rendered to an inmate of the Beckley Work Release Center in June of 1976.
In its Answer, the respondent admits the validity of the claim and states that there were sufficient funds remaining in the respondent’s appropriation for the fiscal year in question from which the obligation could have been paid.
In view of the foregoing facts, the Court hereby makes an award to the claimant in the amount of $1,243.25.
Award of $1,243.25.